Appeal Dismissed and Memorandum Opinion filed December 15, 2020.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-20-00755-CV

                        NASSER CHEHAB, Appellant

                                       V.
  BBVA USA, AND J&R RECOVERY LLC D/B/A SEIZED RECOVERY,
                         Appellees

                   On Appeal from the 189th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-39913

                         MEMORANDUM OPINION

      This is an attempted appeal from an order on appellant’s motion to show
authority signed by the trial court on October 7, 2020, and an order on appellees’
motion to dismiss pursuant to Rule 91a or, alternatively, motion for summary
judgment, signed by the trial court on October 15, 2020. See Tex. R. Civ. P. 91a.
Pursuant to chapter 11 of the Texas Civil Practice and Remedies Code, Nasser
Chehab has been declared a vexatious litigant and is therefore subject to the pre-
filing order under section 11.101. Tex. Civ. Prac. & Rem. Code §§ 11.101, 11.103.

      Under section 11.103(a), the clerk of this court may not file an appeal
presented by a vexatious litigant subject to a pre-filing order under section 11.101
unless the litigant obtains an order from the local administrative judge permitting
the filing, or the appeal is from a pre-filing order entered under section 11.101
designating a person a vexatious litigant. Tex. Civ. Prac. & Rem. Code § 11.103(a)
& (d). This is not an appeal from a pre-filing order entered under section 11.101.
      On November 17, 2020, this court ordered appellant to file within ten days a
copy of the order from the local administrative judge permitting the filing of this
appeal or the appeal would be dismissed. Appellant filed no response.
      We dismiss the appeal.




                                              PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Poissant.




                                          2